Citation Nr: 0713506	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-41 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  

In this matter, the veteran claims that he has PTSD as a 
result of traumatic experiences in service, including combat 
and non combat experiences in Vietnam.  These reportedly 
included the following:  (a) Seeing wounded and dead 
servicemen as a result of an attack on the Danang base 
immediately after his arrival in Vietnam; (b) seeing bodies 
while on convoys; (c) seeing injured servicemen in a hospital 
while recovering from a welding accident; and (d) the death 
of his friend L.B. during a parachute drop.  While the 
veteran has a diagnosis of PTSD from a Dr. Bray, the RO 
denied the veteran's claim because the diagnosis relied on 
the veteran's unverified account of his Vietnam experiences.  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997). Applying this holding to the 
instant case, it does not appear that sufficient effort was 
made to verify the veteran's purported stressors through 
official channels, to include research of his unit records.  
The report of an attack on the Danang base is sufficient to 
merit searching.  The veteran's personnel records indicate 
that he had service in Vietnam beginning January 15, 1969 and 
that he was assigned to the 94th Engineering Battalion as of 
January 19, 1969.  VA has not attempted to verify the 
occurrence of this alleged stressful event in Vietnam by 
contacting the appropriate agency, and additional development 
is indicated.  The Board believes that a unit records search 
over a one month span would be more than adequate to locate 
any possible corroborating evidence.  

The remaining stressors identified by the veteran are not 
specific enough to warrant requiring additional development.  
The reports of seeing bodies while on convoys is not 
sufficiently precise to allow a records search and is 
unlikely, in any event, to be recorded in unit reports.  The 
veteran's service medical records do not reflect the welding 
accident, and the veteran has not provided specifics that 
would allow for a search by alternate records.  The death of 
his friend, while verifiable, does not appear to have been in 
the veteran's presence, so no additional development is 
warranted.  

It also appears that relevant evidence remains outstanding.  
The only VA records currently in the file are from the Poplar 
Bluff facility, dated from 2001 to 2003. However, a March 
2003 letter from his treating VA psychiatrist stated that 
during the 1970s the veteran sought psychiatric treatment at 
the VA Medical Centers in Grand Island, NE; Columbia, MO; and 
Chicago, IL for "obvious PTSD symptoms." In his original 
compensation claim, the veteran referenced treatment at 
numerous VA facilities since his separation from service. In 
his substantive appeal, he again listed the other VA 
treatment he had received, including a lengthy 
hospitalization at the Columbia facility. VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Requests for VA medical records must be 
made since the evidence is not currently complete.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter asking the United 
States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed 
Services Center for Research of Unit 
Records (CRUR)) to provide any available 
information which might corroborate the 
veteran's alleged stressor.  Specifically, 
a request should be made to locate records 
of the 94th Engineering Battalion for 
documentation of an attack on the Danang 
base beginning January 15, 1969, until 
February 15, 1969.

2.  Obtain the veteran's medical records 
for any psychiatric treatment or 
hospitalization from the following VA 
medical facilities:
*	Poplar Bluff and West Plains for any 
treatment prior to 2001 and from 
August 2003 to the present.  
*	Columbia, Missouri, for any treatment 
since 1970.
*	Grand Island, Nebraska, for any 
treatment since 1970.
*	Chicago, Illinois, for any treatment 
since 1970.
*	St. Louis, Missouri, for any treatment 
since 1970.

All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  Thereafter, if information is received 
verifying any of the claimed stressors, 
undertake any needed development, such as 
providing the veteran a VA psychiatric 
examination, with an opinion as to whether 
he meets the criteria for diagnosing PTSD 
and, if so, whether it is due to the 
verified stressor(s).  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

